               Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 1 of 15                                                                        FILED
                                                                                                                                           2019 Jun-11 PM 04:42
Pro Se_7 (Re\'__ LO/J6.) _Conmlaint for Emplo\flnent Discrimination                                                                        U.S. DISTRICT COURT
                                                                                                                                               N.D. OF ALABAMA

                                            United States District Court
                                                 for the
                                     NORTHERN DISTRICT OF ALABAMA
                                                                                   }
                                Plaintiff,                                         }
                                                                                                                                         '\ j
{Write yourfitll name No more than one plaintiff.may he named in a prose           }
                                                                                                                                 , -.o :.-i.
complm~A{i_tJ/(,
                                                                                   }
                                   ffe/Jju--                                       }
                                                                                   }


~,, L-~/'C/ [iffdm./;d~
                                                                                   }
                                                                                                   (lo be_fi!led in by the Clerk's Ojjice)
                                                                                   }
                                                                   <)If
tAUJ!                  .I                        /fr1e/IC. (ffa._,
                                                                                   }
                                                                                   }   JURY TRIAL           ff'   Yes         D        No
                                                                                   }
                                                                                   }
                                                                                   }
                                                                                   }
                                                                                   }
                             Defendant(s),                                         }
(fVrite the_(u// name of each defendant 1vho is being sued. If /he names<~( all
defendants cannot fit in the space above, please write "see attached" in the       }
space and attach an additional page 1t·ith the full list <?f names)                }



                                COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.         The Parties to This Complaint
           A.          The Plaintiff
                       Name
                       Street Address
                       City and County
                       State and Zip Code
                       Telephone Number
                       E-mail Address (if known)                             15f7U/] ./e__r /'13 e_,.       tJMt:l-// Cc:J-0
                         I                                                                              7
                       ~          Check here to receive electronic notice through the e-mail listed above, By
                                  checking this box, the undersigned consents to electronic service and waives
                                  the right to personal service by first class mail pursuant to Federal Rule of
                                  Civil Procedure S(b)(2), except with regard to service of a summons and
                                  complaint. The Notice of Electronic Filing will allow one free look at the
                                  document, and any attached PDF may be printed and saved.



Date          ~/                                                                  Participant Signature
                                                                  Page 1 of7
            Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 2 of 15
~Sc   7_(Rev I0/16)   C_5J!l~plajn1   for £nwloyment Discrj1nination __


II.      Basis for Jurisdiction
         B.           The Defendant(s)
                      Provide the information below for each defendant named in the complaint,
                      whether the defendant is an individual, a government agency, an organization or a
                      corporation. For an individual defendant, include the person's job or title (if
                      known). Attach additional pages if needed.


                      Defendant No. 1
                                      Name
                                      Job or Title (if known)
                                      Street Address
                                      City and County
                                      State and Zip Code
                                      Telephone Number
                                      E-mail Address (if known)

                      Defendant No. 2
                                      Name
                                      Job or Title (if known)
                                      Street Address
                                      City and County
                                      State and Zip Code
                                      Telephone Number
                                      E-mail Address (if known)

                      Defendant No. 3
                                      Name
                                      Job or Title (if known)
                                      Street Address
                                      City and County
                                      State and Zip Code
                                      Telephone Number
                                      E-mail Address (if known)



                                                                    Page 2 of7
               Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 3 of 15
Pro Se 7 (Rev..__!0/l 6) CornplB}nt for ElllP-IQ.XIDent Discrin1!nat_jon


                        Defendant No. 4
                                     Name
                                    Job or Title (if known)
                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
                                    E-mail Address (ifknown)
            C.          Place of Employment
                        The address at which I sought employment or was employed by the defendant(s)
                        1s:
                                    Name
                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
II.        Basis for Jurisdiction
           This action is brought for discrimination in employment pursuant to (check all that
           apply):
            ~           Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to
                        2000e-l 7 (race color, gender, religion, national origin).
                        (Note: In order to bring suit in federal district court under Title VII, you must
                       first obtain a Notice of Right to Sue letter from the Equal Employment
                       Opportunity Commission.)
           D           Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to
                       634.
                       (Note:           In order to bring suit in federal district court under the Age
                       Discrimination in Employment Act, you must first file a charge with the Equal
                       Employment Opportunity Commission.)




                                                                     Page 3 of7
                Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 4 of 15
.rm Se 7 (Rev   !0/1.6} Complaint ft1r Einployment Discrimination


                      Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to
                       12117.
                      (Note: In order to bring suit in federal district court under the Americans with
                      Disabilities Act, you must first obtain a Notice of Right to Sue letter from the
                      Equal Employment Opportunity Commission.)
                      Other federal law (specifY the federal law):
                              S~xvo.J             l-\c:v-ro-..55Me.11t / /fs5a.u If
                      Relevant state law (specifY,             if known):   I


                      Relevant city or county law (specifY,             if known):
III.      Statement of Claim
          Write a short and plain statement of the claim. Do not make legal arguments. State as
          briefly as possible the facts showing that plaintiff is entitled to the damages or other relief
          sought. State how each defendant was involved and what each defendant did that caused
          the plaintiff harm or violated the plaintiffs rights, including the dates and places of that
          involvement or conduct. If more than one claim is asserted, number each claim and write
          a short and plain statement of each claim in a separate paragraph. Attach additional pages
          if needed.
          A.          The discriminatory conduct of which I complain in this action includes (check all
                      that apply):
                                 Failure to hire me

                                 Termination of my employment

                                 Failure to promote me
                                 Failure to accommodate my disability

                                 Unequal terms and conditions of my employment

                                 Retaliation

                      D          Other acts      (.~pecijy):   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                 (Note: Only those grounds raised in the charge filed with the Equal
                                 Employment Opportunity Commission can be considered by the federal
                                 district court under the federal employment discrimination statutes.)




                                                               Page 4 of7
             Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 5 of 15
Pro Se_ 7_{Rev _l_OL16.l_C_omplajnt for Employ1nent Discr_i1ninatjon


           B.          It is my best recollection that the alleged discriminatory acts occurred on date(s):




           C.          I believe that defendant(s) (check one):
                       M          is/are still committing these acts against me

                       D          is/are not still committing these acts against me
           D.          Defendant(s) discriminated against me based on my (check all that apply and
                       explain):
                                  race                                 {(ag,1i:J   1/1.Sv/fs   -/ra?1   Slia@ -~·
                       D          color
                                                                       /f§c..ul/:ei/ OVii1' />hf3Cicaly. :/ovV.d
                       ~          gender/sex                                 61     Uio..v-x..ey llo..cr/f
                       D          religion

                       D          national origin




                      (Note: As additional support for the facts of your claim, you may attach to this
                      complaint a copy of your charge filed with the Equal Employment Opportunity
                      Commission, or the charge filed with the relevant state or city human rights
                      division.)


                                                                  Page Sof7
            Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 6 of 15
Pro Se 7 <Rev I0/16) Cmnplaint for Employment Djscri1njnatjon


IV.       Exhaustion of Federal Administrative Remedies
          A.        It is my best recollection that I filed a charge with the Equal Employment
                    Opportunity Commission or my Equal Employment Opportunity counselor
                    regarding the defendant's alleged discriminatory conduct on (date): _ _ _ __


          B.        The Equal Employment Opportunity Commission (check one):
                    D          has not issued a Notice of Right to Sue letter

                    ~          issued a Notice of Right to Sue letter, which I received on (date): _ __


                               (Note: Attach a copy of the Notice of Right to Sue letter from the Equal
                              Employment Opportunity Commission to this complaint.)
          C.        Only litigants alleging age discrimination must answer this question:
                    Since filing my charge of age discrimination with the Equal Employment
                    Opportunity Commission regarding the defendant's alleged discriminatory
                    conduct (check one):
                    D         60 days or more have elapsed

                    D         less than 60 days have elapsed
V.       Relief




               rht-     rfA..fOO J: c/a1n e/l-tf/fJ'1e.,of -lo 1'1t2/Jet/ da/YJa.jeS
           If /;ec:a <tfG 1'                     ho. ve, €!//r/ure,, -rde->ec qch- ~//                    .
           l/J     r.,.,1h0i -llze. Cd~.ay ;JJ/;cy 1>' a_ya11?rf=
                                                           Page 6 of7
             Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 7 of 15
~.Se   7 fRev_ lDJ_l6) Con)plaint for Employment Discri_mination


VI.       Certification and Closing
          Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I certify to the
          best of my knowledge, information, and belief that this complaint: (I) is not being
          presented for an improper purpose, such as to harass, cause unnecessary delay, or
          needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual
          contentions have evidentiary support or, if specifically so identified, will likely have
          evidentiary support after a reasonable opportunity for further investigation or discovery;
          and (4) the complaint otherwise complies with the requirements of Rule 11.
          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-
                     related papers may be served. I understand that my failure to keep a current
                     address on file with the Clerk's Office may result in the dismissal of my case.


                     Date of Signing:         --~~+//,_Y.~l2~pZ_,____
                                                          ~1




                                          ------=_>:A'-fr~_lL_-"-----------­
                     Signature of Plaintiff:
                     Printed Name of Plaintiff:---~-~'-""'-'~~~~~/?.~z~e=·-~MA~_n~~----
          B.         For Attorneys

                     Date of Signing: _ _ _ _ _ _ _ _ __



                     Signature of Attorney: - - - - - - - - - - - - - - - - - - - -

                     Printed Name of A t t o r n e y : - - - - - - - - - - - - - - - - - - -
                     Bar Number: - - - - - - - - - - - - - - - - - - - - - - - -

                     Name of Law Firm: - - - - - - - - - - - - - - - - - - - - -

                     Street A d d r e s s : - - - - - - - - - - - - - - - - - - - - - -

                     State and Zip C o d e : - - - - - - - - - - - - - - - - - - -

                     Telephone N u m b e r : - - - - - - - - - - - - - - - - - - - -

                     E-mail A d d r e s s : - - - - - - - - - - - - - - - - - - - - - -


                                                              Page 7 of7
        Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 8 of 15

                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                               Birmingham District Office
                                                                                                        Ridge Park Place
                                                                                      1130 22°1 Street South, Suite 2000
                                                                                               Binningham, AL 35205
                                                                              Intake Infom1ation Group: 800-669-4000
                                                                         Intake Jnforn1ation Group TTY: 800-669-6820
                                                                              Binningha1n DirCl-'t Dial: (205) 212-2100
                                                                                                  FAX (205) 212-2105
                                                                                               Website: WW\v.ccoc.gov
April 19, 2019

Dear Ms. Hunter.

        Thank you for your request regarding assistance in obtaining an attorney. The Commission has
compiled a list of attorneys as an aid to individuals who have filed charges of discrimination with the
Commission and desire legal representation. You will find attached the nan1es of three attorneys who
handle employment discrimination in northern Alabama.

        The Commission makes no representation regarding the quality of legal assistance that will be
provided by any of the attorneys listed. While there may be some exceptions, attorneys have come to be
listed here because they have requested to be listed on our referral panel or they have previously
represented Charging Parties in proceedings before the Commission. 111c list docs not contain every
attorney who represents clients in employment discrimination matter. This is no significance to the order
in which the attorneys are listed. We have no detailed background information available on any of these
attorneys. Finally, the Commission will not recommend a single attorney over another and cannot assist
individuals in paving attorney fees for their services.

        Based upon a Commission representative's conversation with you regarding your pending
charges(s) of discrimination, I am advising you that you should now retain counsel and file a lawsuit in
federal court to protect your rights under the statutes we enforce. You should already have received a
notice of right to sue for the Commission and your suit must be filed within 90 days of your receipt of the
Notice.

        I hope this infonnation is helpful. If vou have any additional questions, please do not hesitate to
contact me.

                                                 Sincerely yours,

                                                 Marsha L. Rucker
                                                 Marsha L. Rucker
                                                 Regional Attorney
            Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 9 of 15




                                                                   Gale hunter <shunter143@gmail.com>



A Message from the Morgan & Morgan Employee Rights Group
1 message

Jennifer Rivera <jenniferr@forthepeople.com>                                   Sat, May 4, 2019 at 9:46 AM
To: "shunter143@gmail.com" <shunter143@gmail.com>



                               MORGAN&. MORGAN.
                                        Eiv1PLOYEE RIGHTS GROUP
                              W.-\<jl' AND Hot_iR   I CLAss Au 10Ns J   D1~<. RIMINAI JON   J FMLA

      Dear Stephanie Hunter

      Thank you for your employment law inquiry. Unfortunately, after reviewing your
      potential case, we are unable to assist at this time. However, this message only
      applies to your labor dispute claim, not to other pending claims you may have
      with our firm. The corresponding departments will contact you separately and by
      their own protocol.

      We advise you to seek the help of another lawyer. You may find the names of
      employment lawyers on the website of the National Employment Lawyers
      Association, www.nela.org, or by contacting your state or local bar association.
      Additionally, if you cannot afford to hire a lawyer you may find help through legal
      aid, www.lawhelp.org. If you decide to file a charge of discrimination with the Equal
      Employment Opportunity Commission (www.eeoc.gov) and receive a positive
      determination letter, you are welcome to resubmit your claim to our office for
      reconsideration. Please keep in mind that there are time limits when doing so.

      We wish you the best in resolving your claims.

      Sincerely,

      Employment Law Dept.
      Morgan & Morgan, PA
      1-844-256-4522
      www.forthepeople.com
         Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 10 of 15

              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                            Birmingham District Office
                                                                                                Ridge Park Place
                                                                                     1130 22rnl Street, Suite 2000
                                                                                        Birmingham, AL 35205
                                                                        Intake Information Group: 800-669-4000
                                                                   Intake Information Group 1TY: 800-669-6820
                                                                          Birmingham Status Line: 866-408-8075
                                                                        Birmingham Direct Dial: (205) 212-2100
                                                                                            TIY (205) 212-2112
                                                                                           FAX (205) 212-2105
                                                                                        Website: www.eeoc.gov
Stephanie Hunter
170 Chandler Field Drive
Covington, GA 30016

                                      Charge Number: 846-2017-16154
                                      Stephanie Hunter vs. Laboratory Corporation of America

Dear Ms. Hunter:

Upon review and consideration of the information gathered and based upon the investigation, we
are unable to conclude that the information obtained establishes a violation of the statutes.
Please find the Commission's determination in this matter. The determination will conclude our
processing of this charge. You will still be able to pursue this matter in federal court. You will
have 90 days from the date of your receipt of the dismissal and notice of rights to bring a private
lawsuit against the Respondent.


If you have any questions or require additional information, do not hesitate to contact me by
e-mail at Glenda.Muldrow@eeoc.gov or by telephone at (205) 212-2138.

                                                     Sincerely,



   MAR 14 2019
Date Mailed
                      Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 11 of 15
EEOCForm161 (11/09)                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:                                                                                   From:     Birmingham District Office
        Stephanie Hunter                                                                        Ridge Park Place
        170 Chandler Field Drive                                                                1130 22nd Street
        Covington, GA 30016                                                                     Birmingham, AL 35205



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Glenda J. Muldrow,
846-2017-16154                                  Investigator                                                         (205) 212-2138
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [][]      The EEOC issues the following detenmination: Based upon its investigation, the EEOC is unable to conclude that the
                 infonmation obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)
                                                         • NOTICE OF SUIT RIGHTS •
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.


                                                                                                                         MAR 14 201q
 Enctosures(s)                                                                                                               (Date Mailed}
                                                                Bradley A. Anderson,
                                                                  District Director
 cc:       Laboratory Corporation of America
           c/o Maureen M. Zyglis, Counsel
           Parker Poe Adams & Bernstein LLP
           Post Office Box 389
           Raleigh, NC 27601
                        Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 12 of 15
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Stephanie Hunter                                                                From:    Birmingham District Office
       170 Chandler Field Drive                                                                 Ridge Park Place
       Covington, GA 30016                                                                      1130 22nd Street
                                                                                                Birmingham, AL 35205



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                IRAN CRUZ,
420-2019-01275                                  Investigator                                                         (205) 212-2134
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       CK]       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 13 years)
before you file suit may not be collectible.

                                                                  . ,°in ~ehalf of the Commission
                                                                    J/tLJ:_,                                              MAR 1 1 2019
 Enclosures(s)                                                                                                               (Dato Mai/ad)
                                                             BRADLEf A. ANDERSON,
                                                                District Director
 cc:         LAB CORP
             c/o Jennifer H. Dupuy, Attorney
             531 Soutl) Spring Street
             2nd Floor
             Burlington, NC 27215
                            Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 13 of 15


EEOC Form 5 (ll/09)


                             CHARGE OF DISCRIMINATION                                                              Charge Presented To:                 Agency(ies) Charge No(s):
                   This fonn is affected by the Privacy Act of 1974. See enclosed Privacy Act
                        Statement and other infonnation before completing this form.
                                                                                                                      0      FEPA
                                                                                                                      [!]    EEOC                            420-2019-01275
                                                                                                null                                                                       and EEOC
                                                                                   State or local Agency, ifa.ny
Name (indieate Mr., A-f.r., Mn.)                                                                                                        Home Phone                     YearofB!rth

Ms. Stephaie Hunter                                                                                                               (404) 573-1691
Street Address                                                                             City, state and ZIP Code

170 chandler field drive, COVINGTON, GA 30016

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (Ifmore than two, list under PARTICULARS below.)
N=•                                                                                                                            No. Employees, Members               Phone No.

LAB CORP
Street Address                                                                             City, State and ZIP Code

1801 lST AVE SOUTH, BIRMINGHAM, AL 35233

N=•                                                                                                                            No. Employees, Members               Phone No.


Street Address                                                                             City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es))                                                                                   DATE(S) DISCRIM!NATION TOOK PLACE
                                                                                                                                              Earliest                  Latest
  D         RACE         D         COLOR
                                                 D        SEX          D        R£LIGION         D       NATIONAL ORIGIN                   10-01-2018                01-21-2019
        [!] R£TALIATION                 D        AGE       [!] DISABILITY                D         GENETIC INFORMATION
                   D       OTiiER (Specify)                                                                                                    [!] CONTINUING ACTION
THE PARTICULARS ARE (lfadditionalpa.per is needed, attach extra sheet(s)):
  I am a disabled person. I was hired by the above-named employer Jn November 2015, as a Phlebotomlst.
  I filed a charge of discrimination (846-2017-16154) based on race, Black, disability and retaliation on April 6, 2017, the charge ls
  still pending. I am on Family Medical Leave Act (FMLA) intermittent On December 19, 2018, I was placed on administrative leave
  with pay for an allegedly altercation until mid-January 2019, which I denied. When I was called back to return to work, Lynn
  Metcalf, Manager, gave me a write up for no reason, which I refused to sign. Ms. Metcalf lnformed me that lfl do not sign the
  disciplinary action, I would be escorted out the building by the police. I left my work place, I returned the next day Jn which Ms.
  Metcalf asked me what are you doing here. I was sent home with pay.
  I believe I was discriminated based on my disability and retaliated against for filing and EEOC charge of discrimination, Jn
  violation of the Americans with disabilities Act of 1990, as amended




l want this charge filed with both the EEOC and the State or local Agency, if any. I will                NOTARY - When necessary for State and Local Agency Requirements
advise the agencies if! change my address or phone number and l wiil cooperate fuiiy wirh
them in the processing of my charge in accordance with their procedures.
                                                                                                        I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                  best of my knowledge, information and belief.
                                                                                                        SIGNATURE OF COMPLAINANT


                                                                                                        SUBSCRIBED AND SWORN TO BEFORE ME IBIS DATE
         Digitally signed by Stephaie Hunter on 02-25-2019 03:36 PM EST                                 (month. day.year)
Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 14 of 15




  ::5t:ui/w1t -       Cu1re17f          - '}:' ~ ve 111rJvecl
   +i-o/'1   011e.   Ao.sA:/e   e/)v11tJri/'J('lJ/-   .~ ~
 . ?laced      //J   Cl/)oli<:f    4'          ~}//?~ /11ekq/r
                                         NW?c:Jif
 . w~ere,, sAe, wou/cl crdl/;.se /'17 l/rie_ CJ//
  . tef.J<:S/- lor-ce- C2/1/ &vffloa__J /'?<'.: l-.n·Ji
                1

 . wo,/(, AJ};u llc~r/C1,.f')1'1{:/J /.- UU>c/ /J !> J-
    kf/1iJ; ;J!'Ofif /m,;/J/'7 4c- /'-!e___ ~/~cu/
    fh1 /l;t .{o/J/Jo r- -· !.. 'f/J/I . /'1e-lcq/f/ !?Jeeca_ )6k>
   ( Suf:-N1~or) ar1(/ fAr//'f Co;?/Jor LJ()()//
 . ,e,,ffi_/;Je ~6 S'evv-e-f c:,uvy _.f/r00
 . ,-s; woulcl ~(__, 4-- ~rf a.lour uA.dt
    kMJ:     dd/)e -h re,, t1.J t11y sh-e5.> /e,(/e/
    would k_, _so Uf'lbe~le__ jcl v;ovlcl
    cewst:-- /h..t(_,, Up> Mr-i /1'e,, nu/lr;')/e,, .{, ,/zf-r:7.S/J
    ---;;;~ da;/Jo.se w/«/I,.
Case 2:19-cv-00904-AKK Document 1 Filed 06/11/19 Page 15 of 15




 , kb/J-1)/7 /
 '
                        -/hud~        !Ju,rfe_,   '1a>·   ~/eel
 . Sev~I llOJ'!Sh re;Jesf ~ ~ ~Y
   /r-011 w1ere.,,, C4w/lcey //c,.1r/j woulc/
 , Co11f111vc          /:{e,, uflwdcone- /A1rtL151"1mf
 • 4/ld   ,.-e,.k/;o___l/o/]      J~/lj L,J,;/I( /l/lU/lcA:.fel
 . iy11/) ~11- //)                    !k- ?f7)11 e1 ~r-1&11

 ; Ntv-d/21J11 ~ :( w«S ~J0r //Jsul/ec(
 i,   o/~e,_ lecv/ Sheu.JI'/ ~rJr cJ-- LJorJr
 ' Ill Ile-  pf'{)~/ V~M&i!--

 't1tNch -    ~/:1011 - ~             wa>   -/Orce_cl h IV1a/~
 i    //?   11~ 71-o~, ap:yl-/"}~f w)v-e___                //Jkfo/Ja/
 'ad>        l-JOu)dWe,, ;?lace.__ w£i-,f lVoulol ///dc/t
 : Cf,,Jf!J Sit?y!e J oul 1 /;u,,,11/a ~~ ~1if
 • ttluseol       /V/   r:/;Jc01A/y a._ccomclctho// re;vesl-'
                  7
 , d'j CAuv11c-e7 /lc,._rr/J .iy/)11 /'!e/Utlf-
                                  1                          1

 . (Ae.ttJt:,__ /Ju,/ie._ evic/ S4&J?) s;Jxv-h
